ORDER
PER CURIAM.
The movant, Rodney Marks, appeals the motion court’s order denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing based on application of the escape rule. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no prec-edential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the motion court’s order denying the movant’s Rule 24.035 motion for post-conviction relief. Rule 84.16(b)(2).